Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 26, is directed to a “program executed by a computer or a processor”.  A “program” is considered non-statutory subject matter as it is not a useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  A program must also be stored on a non-transitory medium. In the instant application, Applicant’s originally filed specification [0145] states “elements may be implemented with a program” and program code may be stored on a medium. Paragraph [0146], states the “medium may be a non-transitory recording medium”.   However, this would not preclude other types of transitory medium.
	Furthermore, the OG Notice (1351 OG 212) published on February 23, 2010 says:

The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media…

 Hence, claim 26 is directed to non-statutory subject matter, since the broadest reasonable interpretation of a “computer-readable medium” as defined by Applicant’s originally filed specification above and in view of the OG Notice above, is directed to a “signal”, and a “signal” ” per se does not fall within any of the four statutory classes of 35 U.S.C. §101.  

 		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 11-15, 19, 22, 26 & 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takafumi et al. “A Study on Efficeint Spectrum Utilization for Feeder Link Using Multiple Gateways in Haps System, pages 1-29, (2018)”.
Regarding claim 1, 3, 5, 13-15, 19, 22 & 26, Takafumi discloses systems, relay communication stations, a gateway station, an interference suppression method and a program  comprising an aerial-staying type communication relay apparatus including a relay communication station that relays a radio communication of a terminal apparatus, comprising plural gateway stations that are time-synchronized with each other and transmit and receive relay signals different from each other on a same frequency in a feeder link to and from the relay communication station of the aerial-staying type communication relay apparatus, and
wherein the relay communication station comprises a feeder-link communication section that transmits and receives relay signals different from each other on a same frequency (see paragraph 2, page 4, “in which multiple gateway stations are installed on the ground so that different feeder signals can be transmitted and received at the same frequency”) in the feeder link to and from the plural gateway stations, and an interference suppression section that suppresses an interference between plural feeder links formed with the plural gateway stations (see interference avoidance technique, interference canceller, paragraph 2, page 4 ),
wherein the feeder-link communication section of the relay communication station transmits plural pilot signals having frequencies different from each other (see paragraph 2, page 4, “in which multiple gateway stations are installed on the ground so that different feeder signals can be transmitted and received at the same frequency”), to each of the plural gateway stations (see multi-gateway system page 4), in order to estimate plural propagation path responses between the gateway station and an antenna for feeder link of the communication relay apparatus in a transmission signal band of the feeder link (see propagation response, para. 2, page 15),
wherein each of the plural gateway stations receives the plural pilot signals for estimating the plural propagation path responses, the plural pilot signals being transmitted from the relay communication station (see transmitted signals and separates each pilot signal, page 14),
wherein any one gateway station of the plural gateway stations or a common apparatus common to each gateway station:
estimates the plural propagation path responses between the gateway station and the [[an]] antenna for feeder link of the communication relay apparatus in the transmission signal band of the feeder link, based on reception results of the plural pilot signals (see estimated, first para. of page 15); and
transmits estimation results of the propagation path responses to the relay communication station;
wherein the feeder-link communication section of the relay communication station receives the plural propagation path responses transmitted from the any one gateway station or the common apparatus, and wherein the interference suppression section of the relay communication station:
calculates a weight (see calculate the weight w in last paragraph on page 10) for suppressing an interference signal (regarding the MIMO interference canceller that calculates the propagation path response) that causes an interference by a transmission signal transmitted from the relay communication station to the gateway station and received by another gateway station, based on the plural propagation path responses, with respect to each of the plural gateway station (“calculates the propagation path response by transmitting a pilot 
signal with a different narrow bandwidth for each GW station outside the bandwidth of the transmitted signal”, page 10, bottom to page 11 top); and
adds or subtracts (see added, page 14), for the transmission signal to be transmitted to the gateway station, a transmission signal to be transmitted to another gateway station that is multiplied by the weight corresponding to the other gateway station, with respect to each of the plural gateway station (page 10, bottom to page 11 top).

Regarding claim 11, Takafumi discloses the system according to claim 1,
wherein the plural pilot signals are distributed and transmitted in plural guard bands located on both sides of the transmission signal band of the feeder link (see guard band, page 13).
Regarding claim 12, Takafumi discloses the system according to claim 1,
wherein the plural gateway stations or the interference suppression section of the relay communication station estimates the plural propagation path responses and calculates the plural weights, at the center frequency  (see center frequency, page 17) of the transmission signal band of the feeder link or a frequency around the center frequency.
Regarding claim 31, Takafumi discloses the system according to claim 3,
wherein the plural pilot signals are distributed and transmitted in plural guard bands located on both sides of the transmission signal band of the feeder link (see guard band, page 13).
Regarding claim 32, Takafumi discloses the system according to claim 5,
wherein the plural pilot signals are distributed and transmitted in plural guard bands located on both sides of the transmission signal band of the feeder link (see guard band, page 13).
Regarding claim 33, Takafumi discloses the system according to claim 3,
wherein the plural gateway stations or the interference suppression section of the relay communication station estimates the plural propagation path responses and calculates the
plural weights, at the center frequency (see center frequency, page 17) of the transmission signal band of the feeder link or a frequency around the center frequency.
Regarding claim 34, Takafumi discloses the system according to claim 5,
wherein the plural gateway stations or the interference suppression section of the relay communication station estimates the plural propagation path responses and calculates the plural weights, at the center frequency (see center frequency, page 17) of the transmission signal band of the feeder link or a frequency around the center frequency.

Allowable Subject Matter

Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643